Citation Nr: 1631222	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 
 
2. Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to January 1976. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence to reopen a previously denied claim of entitlement to service connection for a low back disability had not been submitted.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for left and right knee disabilities and hypertension, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran did not appeal a May 2005 RO decision that denied service connection for a low back disability. 
 
2. Evidence received since the May 2005 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.
 
3. The Veteran has experienced low back symptoms, diagnosed as degenerative joint disease of the lumbar spine, from active service to the present.


CONCLUSIONS OF LAW

1. The May 2005 RO decision that that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 
 
2. The evidence received subsequent to the May 2005 RO decision is new and material; the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).
 
3. Degenerative joint disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

The last final denial of the Veteran's claim for service connection was in May 2005.  Within one year of the May 2005 rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the May 2005 rating decision became final. 
 
Relevant evidence added to the record since the May 2005 rating decision includes updated VA treatment records and the Veteran's statements, including his May 2016 Board hearing testimony.  Specifically, a September 2008 VA treatment record demonstrates a diagnosis of degenerative joint disease of the lumbar spine. 

As the newly received evidence includes a diagnosis of degenerative joint disease, as discussed below, a chronic disease for VA compensation purposes, the new evidence is material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  Accordingly, this claim is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records (STRs) dated in July 1975 indicate that he complained of low back pain after injuring his back while lifting a locker.  He was diagnosed with muscle strain.  His January 1976 service separation physical examination and report of history are silent for any diagnosed low back disability or complaints of recurrent back pain. 

During VA treatment in December 2004, the Veteran established care at a VA facility and reported continued low back pain since his in-service back injury.  His VA treatment records dated during the course of the appeal include diagnoses of low back disabilities, including spinal stenosis and degenerative disc disease; however, significantly, VA treatment records dated in September 2008 indicate that he was diagnosed with degenerative joint disease. 

The Veteran was afforded a VA examination in May 2010.  He again reported his continued back symptoms since his in-service low back injury.  He was diagnosed with chronic lumbar strain/sprain with limited motion, lumbar spinal and foraminal stenosis, and degenerative disc disease of the lumbar spine.  The examiner rendered a negative etiological opinion as to whether the Veteran's current low back disability was related to his in-service back complaints, noting that there was no evidence to substantiate continued treatment or complaints of low back pain other than one incident in July of 1975, and that the Veteran's service separation exam made no reference to low back problems.  The examiner did note that testing documented the presence of spinal disabilities indicating that the Veteran had a long standing low back condition present for many years.  

During his May 2016 Board hearing, the Veteran reported that he injured his low back during service, in July 1975, and was brought for treatment in a wheelchair.  He reported that he saw his X-ray examination at that time and recognized what he has come to know as a fracture at L-3.  He reported that he was told he would require future therapy, and that when he sought follow-up in-service treatment his superior refused.  He asserted that treatment records reflecting the seriousness of his injury were missing and not included in his service treatment records.  He reported that he did not seek post-service treatment for his back until 2004, as he had four children to support and his spouse was undergoing long-term residential psychiatric treatment.  

The absence of a positive medical opinion is not fatal to the claim.  While the VA examiner in May 2010 did not diagnose the Veteran with degenerative joint disease, such a diagnosis was rendered during past VA treatment, resultant to review of testing.  While the examiner did not render a positive etiological opinion, the examiner did not consider the Veteran's lay statements as to continued low back symptoms since his in-service low back injury.  

Based on the forgoing, the Board finds that the Veteran's degenerative joint disease of the lumbar spine had its onset in service.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine, a chronic disease.  38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331, 1337-39.  There is evidence, in the form of lay statements, of continued low back pain since service to the present.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is no indication that the Veteran is not credible in this regard.  Therefore, service connection for degenerative joint disease of the lumbar spine is thus warranted.  The appeal is granted.


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.


REMAND

In a January 2016 rating decision, the RO denied service connection for, in pertinent part, left and right knee disabilities and hypertension.  The Veteran submitted a Notice of Disagreement in February 2016.  However, he has not yet been provided with a Statement of the Case on these issues, and the claims file does not contain an acknowledgement letter from the AOJ to the Veteran as to his February 2016 disagreement, or otherwise indicate that the AOJ is in the process of acting upon the disagreement.  On remand, the AOJ should furnish the Veteran a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case addressing the issues of entitlement to service connection for left and right knee disabilities and hypertension, to include as secondary to service-connected disability.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only if the appeal is timely perfected should these issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2015).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


